                         Case 3:20-mj-00215            Document 1           Filed 08/25/20         Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                           )
                             v.                                      )
                    Jesse Herman Bates
                                                                     )      Case No. 3:20-mj-215
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 13, 2020                 in the county of             Multnomah        in the
                       District of            Oregon             , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. 231(a)(3)                             Civil Disorder




         This criminal complaint is based on these facts:
Please see attached affidavit by FBI Special Agent Kevin Strauss.




         ✔ Continued on the attached sheet.
         u

                                                                                                    (By Phone)
                                                                                                Complainant’s signature

                                                                                                Kevin Strauss, FBI SA
                                                                                                 Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                                                                          \
              [[[[
WHOHSKRQHDWBBBBBBBBDPSP

Date:             08/25/2020
                                                                                                   Judge’s signature

City and state:                         Portland, Oregon                            Youlee Yim You, U.S. Magistrate Judge
                                                                                                 Printed name and title
